Citation Nr: 1719613	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  15-07 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral flat feet (pes planus).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1989 to January 1999.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim requires further development before being decided on appeal, however, so the Board is REMANDING it to the Agency of Original Jurisdiction (AOJ).


REMAND

A pre-existing injury or disease will be considered to have been aggravated by active military service when there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).

The Veteran's service treatment records (STRs) show that pes planus was noted during his October 1988 military induction examination, although it was described as asymptomatic.  In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that the presumption of soundness applies if a Veteran's condition was not noted at entry into service.  The Court cited Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted diseases or disabilities.  Quirin, 22 Vet. App. at 396.  In this circumstance, the burden then falls on the government (meaning VA) to rebut this presumption of soundness with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by his service or, if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (July 16, 2003) and Wagner, 370 F.3d 1089, at 1096.

Here, though, the pes planus was "noted" even when entering service.  The Veteran resultantly cannot bring a claim for service connection for this disability on a 
direct-incurrence basis, only instead a claim of service-connected aggravation of the disability.  And in this alternative circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010), citing Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  However, his remaining STRs, including the report of his January 1999 military separation examination, are entirely unremarkable for any complaints, findings, or treatment regarding 
flat feet/pes planus.

On December 2013 private treatment, podiatrist Dr. Woodruff opined that the Veteran has a congenital condition that would have been worsened by his active duty time frame.  This commenting podiatrist also opined that, given the history of ankle and knee surgery, the foot component could have added to the Veteran's knee problems.


The Veteran submitted lay "buddy" statements from three individuals who contend that they served with him and observed his foot problems.  Mr. [REDACTED] stated that he was the Veteran's first-line supervisor while in training at the Naval Technical Training Command Center from 1995 through 1997 and, during this time, the Veteran was released from training on two occasions to report to medical for problems with his feet.  Ms. [REDACTED] stated that she was the senior medical nurse in charge at the Naval Technical Training Center on May 23, 1996, when the Veteran came in to sick call with complaints of pain in the heel of the left foot and in the mid-ball area of the right foot; he was given foot inserts and pain medication.  Ms. [REDACTED] stated that she was the nurse on duty at Naval Air Station North Island and Balboa Naval Hospital when the Veteran checked in to sick call with complaints of bilateral foot pain.

Independent medical evidence generally is needed to support a finding that a 
pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  But the presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

In the case of pes planus, consider that congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (though not also defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  The Court indicated that support for this position could be found in VA's regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).

Also, according to the VA General Counsel 's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of an Appellant's claim as it pertains to this claimed disability of pes planus, medical clarification is sometimes necessary to determine whether this condition is a congenital or developmental "disease" or "defect."  See id; Quirin, 22 Vet. App. at 395.  If a "disease", an opinion is required as to whether it was as likely as not aggravated by active military service beyond its natural progression.  If instead a "defect", an opinion is required as to whether it was as likely as not subject to a superimposed disease or injury during active military service that resulted in disability apart from the congenital or developmental defect.

For reference, a "disease" is subject to periodic or intermittent improvement or worsening, whereas a "defect" is generally more static in nature.  See also O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014) (holding that hereditary conditions capable of change are not "defects.")

Additional medical comment is needed to assist the Board in making these necessary determinations.


Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  (a) Is the Veteran's bilateral pes planus a congenital or developmental "disease" or "defect"?

(b) If a "disease", was it as likely as not aggravated by his active military service - meaning worsened beyond its natural progression?

(c) If instead a "defect", was it as likely as not subject to a superimposed disease or injury during his active military service that resulted in additional disability apart from the congenital or developmental defect?

To reiterate, a "disease" is subject to periodic or intermittent improvement or worsening, whereas a "defect" is generally more static in nature.  See also O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014) (holding that hereditary conditions capable of change are not "defects.")

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran a Supplemental Statement of the Case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

